UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6479


ELIJAH SHANE CLARY,

                       Plaintiff – Appellant,

          v.

DARLENE WHITE; SHEILA MOORE; MS. HARRIS; DR. ATEIAT PHILIPS;
SERGEANT DEBORAH HAMM; MR. PHILIPS; MS. WHALEY; MR. FIELDS;
MR. BODY,

                       Defendants – Appellees,

          and

SERGEANT HARPER; ROBERT C. LEWIS; CYNTHIA MUNDY; UNKNOWN
CUSTODY OFFICER,

                       Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III, Chief
District Judge. (5:12-ct-03204-D)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elijah Shane Clary, Appellant Pro Se. Kimberly D. Grande, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Kelly
Street Brown, Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON,
PA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Elijah Shane Clary seeks to appeal the district court’s order

granting summary judgment in part in his 42 U.S.C. § 1983 (2012)

action.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Clary seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                 Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We dispense with

oral    argument   because     the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                     DISMISSED




                                        3